On Appellant’s Motion for Rehearing
MORRISON, Judge.
Appellant’s motion for rehearing seems to be directed entirely to the sufficiency of the evidence to show that the whiskey was in appellant’s possession in accordance with the circumstantial evidence rule.
He challenges the conclusions reached in the original opinion herein in many respects.
One conclusion particularly attacked was that appellant was in charge of the premises in question because he was some time after the search found in bed in the same house with the woman, also in bed, who had represented herself to be his wife at the time of the search. Appellant states that it would be only natural for said woman to claim to have been married to appellant when found in such a compromising position. It will be noted, however, that the officer testified: “She was in bed on that occasion. He got up and put his trousers on, and I asked for Mrs. Lancaster, and asked her, personally, if she was Mrs. J. A. Lancaster, and she said she was.” *787We feel that we were justified in concluding from the above that it was appellant who pointed her out to the officer as being his wife.
We further believe that evidence of the telephone conversation by officers with appellant, at the time of the search, standing uncontradicted before us, was of considerable probative force in showing appellant’s possession of the premises in question.
We have again reviewed the record in the light of appellant’s able brief and find no reversible error. Accordingly, the appellant’s motion for rehearing is overruled.